   _        Cas..a.1:18...cv-07873-AKH
           Case                         Document77
                                                 76 Filed
                                                     Filed10/06/20
                                                           10/05/20 Page
                                                                     Page1 1ofof2 2
r=--===~    ·-·- 1:18-cv-07873-AKH
                  . ·-                 Document

 usoc soNY
 DOCUMENT
                    -==-
                          ;g rs: DER        EK SM 1TH
  ELECTRONICALLY _ , _           LAW GROUP,                                     PLLC
  DOC #: _ _ _-:::-+;-r - -~ ~';'        Employment Lawyers Representing Employees Exclusively

  DATE FILED:   t0                            Monday, October 5, 2020

        VIAECF

        Honorable Alvin K. Hellerstein, U.S. District Court Judge
        United States District Court, Southern District of New York
        United States Courthouse
        500 Pearl Street
        New York, New York 10007

                              RE:      Michael Dimas v. Francios Payard, LLC, et al.
                                       Civ. No. 18-cv-07873
        Dear Judge Hellerstein:

                We represent Plaintiff, Michael Dimas, in the above-referenced action. I write to Your
        Honor to request an extension of the date to submit the documentation necessary to substantiate
        Plaintiffs claimed damages per Your Honor' s order in ECF Docket entry #67 of this matter.
        Plaintiff requests an extension of fourteen (14) days from the current date of 10/5/2020 to
        10/ 19/2020.

                This is the fourth request for an extension since March 2020 due to the Coronavirus State
        of Emergency. The on-going operational disruption caused by the COVID-19 outbreak has
        prevented Plaintiffs counsel from being able to compile all of verified documents necessary to
        comply with Your Honor's order. Our firm's office, where Plaintiff's hard file is located
        containing copies of the documents and notes necessary to fully comply with Your Honor' s order,
        only recently partially reopened. However, during the first week of reopening, three weeks ago, I
        suffered a foot injury that severely limits my mobility and has prevented me from being able to
        travel to our office. We are making arrangements to have the entire hard file in our office either
        scanned and/or delivered to me so that I may file the appropriate documents in accordance with
        Your Honor' s order. Accordingly we ask for an additional extension of the aforementioned
        deadline.



               Thank you for your consideration in this matter.

                                                                                 Respectfully submitted,




              New York City Office: One Penn Plaza, Suite 4905 , New York, NY 10119 I (212) 587-0760
            Ph iladelph ia Office: 1845 Walnut Street, Su ite 1600, Phi ladelphia , PA 19103 I (215) 391-4 790
                   New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 I (973) 388-8625
                           Website: www.discriminationandsexualharassmentlawyers.com
Case
 Case1:18-cv-07873-AKH
      1:18-cv-07873-AKH Document
                         Document77   Filed10/06/20
                                  76 Filed  10/05/20 Page
                                                      Page22ofof22




                                                 Seamus P. Barrett, Esq.




                                2
